DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
	The rejection of:
claims 1-20 under 35 U.S.C. 103 as being unpatentable over Misso (US 2012/0259010; published: 10/11/12; of record), in view of Jimenez et al. (US 2012/0269867; published: 10/25/12; of record) and Lennon (US 2006/0116489; published: 6/1/06)
are hereby withdrawn in view of the claim amendments filed on 8/25/22.

New Claim Rejections - 35 USC § 112(b)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 18-20 are unclear.  The claims recite “fatty alcohol (stearyl alcohol)” and “fatty alcohol (cetyl alcohol)”. It is not cleared if the claim requires stearyl alcohol and cetyl alcohol as the fatty alcohols or if it is broader to include other fatty alcohols.
Claim 17 does not list fatty alcohol as an ingredient that is contacted with the other ingredients. Claim 17 depends from claim 1 and claim 1 requires a fatty alcohol. Therefore, it is unclear how the method of claim 17 can produce the composition of claim 1.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (US 2003/0206933; published: 11/6/2003).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Schulze zur Wiesche et al. is directed to a cosmetic agent containing 2-furanone derivatives (Title). Schulze zur Wiesche et al. teach a hair rinse composition comprising (% by wt.): 
ceteareth-20 (0.3) (non-ionic surfactant), 
cetyl/stearyl alcohol (3.3) (non-ionic surfactant, fatty alcohol), 
isopropyl myristate (0.5) (emollient), 
paraffin oil (0.3), 
Dehyqart® A-CA (2.0) (a cationic surfactant), 
Salcare® SC 96 (N,N,N-Trimethyl-2[(methyl-1-oxo-2-propenyl)oxy]ethaneaminium chloride homopolymer (50% active substance; INCI name: Polyquaternium-37 (and) Propylenglycol Dicaprilate Dicaprate (and) PPG-1 Trideceth-6)) (1.0), 
Citric acid (0.4),
Gluadin® WQ (cationized wheat protein hydrolysate) (2.0)
Dihydro-3-hydroxy-4,4-dimethyl-2(3H)-furanone (0.5)
Phenonip® (0.8) (preservative)
Water (ad 100) (limitations of instant claims 1, 3-4, 11-13, 15 and 18-20; [0352]). 
With regards to the cationic surfactants, Schulze zur Wiesche et al. teach that the surfactant can include ester quat types and furthermore, preferred ester quat surfactants include Armocare® VGH-70 (i.e., dipalmitoylethyl dimonium chloride) (limitation of instant claims 1-2, 15 and 18-20; [0182-183]). Schulze zur Wiesche et al. teach that the cationic surfactants are present in the composition in amounts of from 0.1 to 5% by weight (particularly preferred) (overlaps the range recited in instant claims 1, 15 and 18-20; see MPEP §2144.05(I); [0182-0185]). 
With regards to the non-ionic surfactants, Schulze zur Wiesche et al. teach that the non-ionic surfactants include ceteareth-20 and such surfactants are present in the composition in amounts of from 1 to 15% by weight (very particularly preferred) (overlaps the range recited in instant claims 1, 9, 15 and 18-20; see MPEP §2144.05(I); Example 35 and [0152-0180]). 
With regards to the fatty alcohol, Schulze zur Wiesche et al. teach that the effect of the active ingredient can be further optimized by fatty substances (e.g., fatty alcohols), wherein particular preference is given to fatty alcohols containing C12-C22 carbon atoms (e.g., cetyl and/or stearyl alcohols as shown in Example 35) (limitations of instant claims 1, 3, 9, 15 and 18-20; [0203], [0205]). Schulze zur Wiesche et al. teach that the amount of fatty alcohols in the composition is between 0.5 and 10% (limitation of instant claims 5-6, 9, 15 and 18-20; see MPEP §2144.05(I); [0205]).
With regards to the pH, Schulze zur Wiesche et al. teach that the pH of these preparations may in principle be from 2-11, but is preferably in a range from 2 to 7 and is particularly preferred to be in a range from 3 to 5 (limitation of instant claims 1 and 14; see MPEP §2144.05(I); [0271]).
With regards to the emollient, Schulze zur Wiesche et al. teach that the ester oil is an ester, preferably a monoester of fatty acids with alcohols having 2 to 24 carbon atoms (e.g., palmitic acid and isopropyl alcohol) and particular preference is given to isopropyl myristate (selected in Example 35) and isopropyl palmitate (limitation of instant claim 7; [0210]). Schulze zur Wiesche et al. teach that the use amount is particularly preferably 0.1-15% by weight, based on the total agent (limitation of instant claims 8-9 and 18-20; see MPEP §2144.05(I); [0213]).
With regards to instant claim 16, a recitation of the intended use of the claimed invention, lack of phase separation after exposure to accelerated aging conditions, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to instant claim 17, Schulze zur Wiesche et al. teach that preparations such as ready-to use hair-coloring preparations, are contacting with hair for about 5 to about 45 minutes ([0312]). Schulze zur Wiesche et al. also teach the ingredients that are included in various preparations (see Examples) and therefore, such ingredients have been in contact with one another in order to form the final preparation.
With regards to glycerin (or glycerol), Schulze zur Wiesche et al. teach that the abovementioned compositions are usually formulated on an aqueous or aqueous-alcoholic basis, wherein the alcoholic component is glycerol ([0271]). It is noted that glycerol is a known humectant. They further teach that water and alcohol may be present in the aqueous-alcoholic base in a weight ratio of from 1:10 to 10:1 (such ratio would overlap with the ranges in instant claims 1, 8-9 and 18-20; see MPEP §2144.05(I); [0271]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Schulze zur Wiesche et al. do not teach in a particular embodiment, wherein the emollient is isopropyl palmitate, as required by instant claims 7 and 18-20.  However, Schulze zur Wiesche et al. teach that the ester oil is an ester, preferably a monoester of fatty acids with alcohols having 2 to 24 carbon atoms (e.g., palmitic acid and isopropyl alcohol) and particular preference is given to isopropyl myristate (selected in Example 35) and isopropyl palmitate ([0210]).
Schulze zur Wiesche et al. do not teach in a particular embodiment wherein a glycerin humectant is incorporated in the abovementioned compositions, as required by instant claims 10, 18 and 20. However, Schulze zur Wiesche et al. do not teach in a particular embodiment wherein a in a particular embodiment wherein a he abovementioned compositions are usually formulated on an aqueous or aqueous-alcoholic basis, wherein the alcoholic component is glycerol ([0271]). It is noted that glycerol is a known humectant.
	Schulze zur Wiesche et al. do not teach in a particular embodiment wherein lactic acid is the selected acid (note: Example 35 has citric acid as the acid), as required by instant claim 13. However, Schulze zur Wiesche et al. teach that the particularly preferred acid is citric acid and lactic acid ([0271]).
	Schulze zur Wiesche et al. do not teach the viscosity of, for example, the composition of Example 35, and therefore, do not specifically teach wherein the composition viscosity is greater than or equal to 50,000 cP and less htan or equal to 200,000 cP at 25 ˚C, as required by instant claim 15. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute one ester oil for another, each of which is taught by the prior art to be useful for the same purpose (isopropyl myristate and isopropyl palmitate are known emollients in cosmetic compositions; water and aqueous-alcoholic mixture, wherein the alcohol is glycerol, are known carriers for abovementioned compositions; and citric acid and lactic acid are known ingredients used to affect the pH of the composition), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06). 	
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute one carrier for another, each of which is taught by the prior art to be useful for the same purpose (), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06). 	
The viscosity of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal viscosity in order to best achieve the desired results as such would provide advantageous thickness dependent on the form of composition selected (cream, rinse, wash, lotion, etc.). It is noted, that Schulze zur Wiesche et al. teach compositions with a variety of viscosities, such as 150,000, 137,500 and 200,000 mPas, which are within the claimed range. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (US 2003/0206933; published: 11/6/2003) as applied to claims 1-17 and 19 above, and further in view of Shah et al. (WO 2014/163896; published: 10/9/2014).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Schulze zur Wiesche et al. teach the limitations of instant claims 1-17 (see above rejection for details). 
With regards to instant claims 18, Schulze zur Wiesche et al. teach the claimed cationic surfactant dipalmitoylethyl dimonium chloride, cetearyl alcohol/ceteareth-20, fatty alcohols, isopropyl palmitate and glycerin (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Schulze zur Wiesche et al. do not specifically teach wherein the composition further comprises 0.1-3 wt% of humectant caprylyl glycol, as required by instant claim 18. However, it is noted that Schulze zur Wiesche et al. teach that plant and algae extracts can be used, for example, to influence the moisture level in skin and hair ([0006]).
	Such deficiency is cured by Shah et al., which is directed to a topical lightening composition (Title). Shah et al. teach that glycerin and caprylyl glycol are humectants used in topical compositions ([0041]).
	 Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the of Schulze zur Wiesche et al. and Shah et al., it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (glycerin and caprylyl glycol for the purpose of providing moisture to the skin and/or hair), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (US 2003/0206933; published: 11/6/2003) and Shah et al. (WO 2014/163896; published: 10/9/2014) as applied to claims 1-19 above, and further in view of Fowler (US 6,488,916; published: 12/3/2002).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Schulze zur Wiesche et al. and Shah et al. teach the limitations of instant claims 1-19 (see above rejection for details). 
With regards to instant claims 20, Schulze zur Wiesche et al. teach the claimed cationic surfactant dipalmitoylethyl dimonium chloride, cetearyl alcohol/ceteareth-20, fatty alcohols, isopropyl palmitate and glycerin (see above rejection for details). 
Furthermore, Schulze zur Wiesche et al. teach amino acid mixtures can be used instead of protein hydrolyzates (e.g., Gluadin in Example 35) ([0123]). Schulze zur Wiesche et al. also teach that basic amino acids can further increase the effect of the active agent in the cosmetic agent and such amino acids are used together with the active ingredient in ratios of from 1:10 to 10:1 (limitation of instant claim 20; [0240]). Schulze zur Wiesche et al. teach that ester oil of C12-18 fatty alcohols are used, wherein coco-caprylate/caprate (Cetiol® LC) have particular preference and wherein the use amount is particularly preferably 0.1-15% by weight, based on the total agent (limitation of instant claim 20; Example 4 and [0210]-[0213]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Schulze zur Wiesche et al. Shah et al. do not teach wherein the composition further comprising 1-4 wt% of cocoglycerides, as required by instant claim 20. However, such deficiency is cured by Fowler.
	Fowler is directed to skin care compositions (Title). Fowler teaches that an emollient is an oleaginous or oily substance which helps to smooth and soften the skin and may also reduce its roughness, cracking or irritation. Fowler teaches that preferably, the emollient is a cocoglyceride, wherein the emollient is present in a range from about 1 to about 10% by weight.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (isopropyl palmitate of Schulze zur Wiesche et al. and cocoglycerides of Fowler for the purpose of providing smoothness and softness to the skin), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.
It is noted that with regards to the suggestion in the Remarks of unexpected remarks (p. 8, last paragraph), there is no comparative data provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617